Per Curiam.
This was a proceeding to remove an administrator for neglect of duty, etc. The removal was made. When we consider the supervisory power of the Probate Court, which our Common Pleas is, over executors, administrators, and guardians, and the duty resting upon that Court to vigilantly exercise it, taken in connection with the amount of personal knowledge in the premises, which the Court will generally, as a matter of course, possess, it will at once be conceded that, in a doubtful case, this Court should not interfere with the action of the Court below. See 2 R. S. by G-. & H., p. 491, and notes. Ind. Ex. Man., p. 174, et scq.
The judgment below is affirmed, with costs.